Name: Commission Regulation (EEC) No 3729/81 of 21 December 1981 fixing reference prices for tunny intended for the canning industry applicable until 31 December 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/28 Official Journal of the European Communities 29 . 12. 81 COMMISSION REGULATION (EEC) No 3729/81 of 21 December 1981 fixing reference prices for tunny intended for the canning industry applicable until 31 December 1982 THE COMMISSION OF THE EUROPEAN COMMUNITIES, criteria to be taken into consideration in fixing reference prices for the products listed in Annex III (A); Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (2), and in particular the first subparagraph of Article 19 (6) thereof, whereas, it follows from applying these criteria that the reference prices in question should be as set out in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Whereas Article 19 ( 1 ) of Regulation (EEC) No 100/76 provides for the fixing each year of reference prices valid in the Community inter alia for the products HAS ADOPTED THIS REGULATION : listed in Annex III (A) to that Regulation ; Article 1Whereas reference prices for tunny intended for use by the canning industry were fixed for the 1981 fishing year by Commission Regulation (EEC) No 278 /81 (3); The reference prices for tunny, fresh, chilled or frozen , for industrial manufacture of products falling within heading No 16.04 (subheading 03.01 B I c) 1 ) of the Common Customs Tariff for the period ending 31 December 1982 shall be as follows : Whereas the fourth and fifth subparagraphs of Article 19 (2) of Regulation (EEC) No 100/76 lay down Reference prices (ECU/tonne) Product Whole Gilledand gatted Other Yellow-finned tunny weighing not more than 10 kilograms each 652 743 809 Yellow-finned tunny weighting over 10 kilograms each 717 817 889 Long- finned tunny weighing not more than 10 kilograms each 1 042 1 190 1 295 Long-finned tunny weighing over 10 kilograms each 816 930 1 011 Other species of tunny 457 520 567 Article 2 This Regulation shall enter into force on 1 January 1982. (') OJ No L 20, 28 . 1 . 1976 , p . 1 . I2) OJ No L 359 , 31 . 12 . 1980 , p . 13 . P) OJ No L 30 , 2 . 2 . 1981 , p . 18 . 29 . 12. 81 Official Journal of the European Communities No L 373/29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Commission Giorgios CONTOGEORGIS Member of the Commission